Case: 19-60408        Document: 00515999865             Page: 1      Date Filed: 08/31/2021




               United States Court of Appeals
                    for the Fifth Circuit                                   United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                                                             August 31, 2021
                                       No. 19-60408
                                                                              Lyle W. Cayce
                                                                                   Clerk

   Sergio L. Tabora Gutierrez,

                                                                                  Petitioner,

                                            versus

   Merrick Garland, U.S. Attorney General,

                                                                               Respondent.


                         Petition for Review of an Order of the
                             Board of Immigration Appeals
                                   No. A206-012-003


   Before Davis, Duncan, and Oldham, Circuit Judges.
   Stuart Kyle Duncan, Circuit Judge:
           This is yet another immigration case involving the vicious
   international gang Mara Salvatrucha (“MS-13”) and its brutalization of the
   people of Honduras. 1 The record shows that, thanks in part to MS-13,
   Honduras has become “one of the most violent countries on the planet that


           1
             See Castro-Rodriguez v. Garland, __ F. App’x __, 2021 WL 1232085 (5th Cir.
   Apr. 2, 2021) (per curiam); Castillo-Cruz v. Barr, 831 F. App’x 739 (5th Cir. 2020) (per
   curiam); Aguilar-Chavez v. Barr, 799 F. App’x 288 (5th Cir. 2020) (per curiam); Bonilla
   Cruz v. Barr, 777 F. App’x 119 (5th Cir. 2019) (per curiam); Cabrera v. Sessions, 890 F.3d
   153 (5th Cir. 2018); Paz v. Sessions, 676 F. App’x 331 (5th Cir. 2017) (per curiam).
Case: 19-60408      Document: 00515999865           Page: 2    Date Filed: 08/31/2021




                                     No. 19-60408


   is not at war.” In Honduras, “gang beheadings and dismemberment of
   victims are now routine; lynching and burning victims alive are
   commonplace; and the recruitment of children as young as 11 is an everyday
   occurrence.” Although the Honduran government has tried to combat MS-
   13, it still “cannot guarantee a minimum level of security for all its citizens.”
          Petitioner Sergio Luis Tabora Gutierrez was born and raised in this
   crucible of violence. He has resisted MS-13’s attempts to coerce him to join
   the gang or pay a “war tax.” For that, gang members have repeatedly
   brutalized him and his wife and threatened to kill them. The record contains
   gruesome photos of his wounds. Tabora Gutierrez therefore entered the
   United States illegally and, as relevant here, sought relief under the
   Convention Against Torture (CAT). The immigration judge (IJ)—finding
   Tabora Gutierrez credible and his account “detailed, plausible, and
   coherent”—found that “MS-13 is more likely than not to torture or kill him
   upon his return.” Nonetheless, the IJ denied CAT relief and ordered Tabora
   Gutierrez removed to Honduras because it found any such torture would not
   occur with the “consent or acquiescence” of Honduran officials. Finding no
   clear error in that determination, the BIA dismissed Tabora Gutierrez’s
   appeal. He petitioned for our review.
          We deny his petition. Tabora Gutierrez, ably represented by pro bono
   counsel, makes a compelling humanitarian case for why removing him to
   Honduras will effectively abandon him to torture and death at the hands of
   MS-13 thugs. Yet to make out a CAT claim, the law demands that this
   violence will likely occur “with the consent or acquiescence” of Honduran
   officials, 8 C.F.R. § 1208.18(a)(1), and the IJ and the BIA found that it would
   not. We can reverse that finding only if the evidence compels a contrary
   conclusion. Iruegas-Valdez v. Yates, 846 F.3d 806, 810 (5th Cir. 2017). It does
   not. We must therefore deny the petition.




                                           2
Case: 19-60408      Document: 00515999865            Page: 3     Date Filed: 08/31/2021




                                      No. 19-60408


           During oral argument, the government—evidently troubled by
   Tabora Gutierrez’s predicament—suggested he may be a candidate for a
   discretionary grant of deferred action. See O.A. Rec. at 44:55–45:30. The
   government was apparently referring to a form of prosecutorial discretion
   that “allows an otherwise deportable alien to remain in this country.”
   Deferred Action, 1 Immigr. Law and Defense, § 8:52; see also Reno v.
   American-Arab Anti-Discrim. Comm., 525 U.S. 471, 484 (1999) (discussing
   “deferred action,” under which immigration enforcement officials would
   “exercis[e] [their] discretion for humanitarian reasons . . . ‘[t]o ameliorate a
   harsh and unjust outcome’”) (quoting 6 C. Gordon, S. Mailman, &
   S. Yale-Loer, Immigration Law and Procedure § 72.03[2][h]
   (1998)). Because federal courts lack authority to grant deferred action, we
   express no opinion whether it should be granted in this case.
                                          I.
                                          A.
           Tabora Gutierrez is a native and citizen of Honduras. On March 14,
   2018, he illegally sought entry into the United States and was subsequently
   ruled    inadmissible   by    an     immigration     court.    See   8   U.S.C.
   § 212(a)(7)(A)(i)(I). On May 24, 2018, Tabora Gutierrez submitted a pro se
   application for asylum and withholding of removal and, with counsel’s
   assistance, an amended application on June 18, 2018. A hearing was held
   before an immigration judge (IJ) on September 5, 2018, at which Tabora
   Gutierrez testified.
           Tabora Gutierrez was born November 1, 1987, in El Progreso,
   Honduras, and was raised in Choloma, Honduras by his aunt. The criminal
   gang MS-13 was active in Choloma during Tabora Gutierrez’s adolescence.
   The gang would recruit children as tax collectors and spies, even sending
   them to beat, torture, and kill people. See, e.g., Cabrera v. Sessions, 890 F.3d




                                           3
Case: 19-60408      Document: 00515999865          Page: 4   Date Filed: 08/31/2021




                                    No. 19-60408


   153, 156 (5th Cir. 2018) (“As in much of the country, Honduras’s large and
   powerful gangs—including MS-13 or ‘the Maras’ and their rivals, Barrio
   18—are ubiquitous in Choloma.”).
          In 2006, Tabora Gutierrez traveled to the United States to meet his
   mother but was removed back to Honduras in 2013. While he was gone,
   MS-13’s activities in Choloma had “multiplied”: the gang controlled parts
   of the city and would extort a “war tax” from people by threats of torture or
   death. The gang had also infiltrated the school where Tabora Gutierrez and
   his common-law wife sent their daughter, recruiting fifth- and sixth-graders
   to distribute drugs.
          In December 2013, gang members began trying to recruit Tabora
   Gutierrez. When he refused to join, they angrily threatened him. This
   happened again in early 2014. Tabora Gutierrez was given the choice to join
   or pay a war tax of $25–30 a week. He adamantly refused, and the gang
   members said he would be killed if he did not pay. Frightened, Tabora
   Gutierrez reported the threat to local police, but the officer told him he did
   not “have enough proof to accuse them.”
          Tabora Gutierrez moved his family about 30 minutes away but still felt
   unsafe because of MS-13’s pervasive network of spies. Sure enough, gang
   members found him in August 2014 while he was dropping his daughter off
   at school and again threatened to kill him. Tabora Gutierrez began moving
   “from house to house out of fear.” Due to these threats, he tried to enter the
   United States in 2016 but was returned immediately.
          In September 2017, four gang members assaulted Tabora Gutierrez in
   a restaurant. For over twenty minutes, they beat, kicked, and stabbed him
   with a broken bottle, while telling him the beating was in retaliation for his
   not joining MS-13. Witnesses did not intervene and the police did not come.
   Tabora Gutierrez passed out and awoke in an emergency clinic, where a




                                         4
Case: 19-60408      Document: 00515999865          Page: 5   Date Filed: 08/31/2021




                                    No. 19-60408


   cousin had taken him. His appellate brief contains gruesome photos of his
   injuries. He then relocated his family to another city, where he spent almost
   two months recuperating. He reported the beating to local police, but was not
   given a police report or any information about an investigation.
          In December 2017, masked gunmen confronted Tabora Gutierrez and
   his wife while they were riding motorcycles. Tabora Gutierrez was shot three
   times in the chest or stomach, buttocks, and leg; his wife was shot twice.
   They survived, however, after spending six days in the hospital. (His brief
   also contains photos of the gunshot wounds). When they returned home,
   neighbors told them armed men had come looking for them. Tabora
   Gutierrez again moved his family elsewhere.
          He reported the shooting to police in Choloma and San Pedro Sula,
   identifying the masked shooters as MS-13 members by the tattoos on their
   arms. The Choloma officers told him they “could not help [him]” and that if
   he “valued [his] life, [he] should flee from the country.” The San Pedro Sula
   officers sent him to a local prosecutor’s office, where he filed a statement on
   February 1, 2018. Tabora Gutierrez admitted he did not know who had shot
   him and his wife. But the woman who took his statement stated “they would
   get [her] at [her] house” if she wrote down who shot him. She also “didn’t
   want to include” the shooters’ gang affiliation in the report.
          Finally, Tabora Gutierrez testified that, if he were returned to
   Honduras, MS-13 would find him again through its network of spies
   throughout the country. He claimed his scars from the beating and shooting
   would easily identify him. And given his repeated refusals to join the gang or
   pay the war tax, he feared he would be tortured and killed.
                                         B.
          The IJ found Tabora Gutierrez “generally credible,” noting that “he
   provided a detailed, plausible, and coherent account of his past experiences,”




                                         5
Case: 19-60408      Document: 00515999865          Page: 6   Date Filed: 08/31/2021




                                    No. 19-60408


   as well as “corroborating evidence” in the form of “medical documentation,
   photographs, and a police report.” The IJ then assessed Tabora Gutierrez’s
   claims for asylum, withholding of removal, and protection under the
   Convention Against Torture (CAT).
          As to asylum, the IJ ruled that Tabora Gutierrez’s past persecution,
   while sufficiently severe, was not perpetrated on account of any protected
   ground. See 8 U.S.C. § 1158(b)(1)(B)(i) (providing “at least one central
   reason” for persecution must be “race, religion, nationality, membership in
   a particular social group, or political opinion”). Instead, his treatment
   resulted from “the unfortunately commonplace criminal agenda of MS-13: to
   recruit, extort, threaten, and retaliate against those who defy them.” This
   conclusion also foreclosed Tabora Gutierrez’s alternate claim that he had a
   well-founded fear of future persecution. See, e.g., Zhao v. Gonzales, 404 F.3d
   295, 307 (5th Cir. 2005) (future persecution claim must show reasonable fear
   of persecution on account of same protected grounds as past persecution)
   (citing 8 C.F.R. § 208.13(b)(2)(iii)(A)–(B) (2003)); see also 8 U.S.C.
   § 1101(a)(42)(A). Moreover, the failure of Tabora Gutierrez’s asylum claim
   meant he could not satisfy the higher standard for withholding of removal.
   Majd v. Gonzales, 446 F.3d 590, 595 (5th Cir. 2006) (citation omitted); see 8
   U.S.C. § 1231(b)(3)(A).
          As to the CAT claim, the IJ first found that Tabora Gutierrez was
   likely to be tortured or killed by MS-13 upon his return to Honduras, meeting
   the first requirement for CAT relief. See, e.g., Iruegas-Valdez v. Yates, 846
   F.3d 806, 812 (5th Cir. 2017). But the IJ found Tabora Gutierrez failed to
   meet the second requirement, namely that there would be “sufficient state
   action involved in that torture.” Ibid.
          On this point, the IJ first rejected Tabora Gutierrez’s argument that
   the police were “accomplices” of the gang. While noting ample evidence that




                                             6
Case: 19-60408      Document: 00515999865          Page: 7    Date Filed: 08/31/2021




                                    No. 19-60408


   Honduran officials were “easily corruptible, inefficient, and incapable in
   every sense of confronting the gangs,” the IJ nonetheless found that
   “Honduras is not willfully blind to this ‘endemic corruption’ and is taking
   meaningful steps to address these problems.” For instance, the IJ referenced
   a 2018 presidential commission to root out police corruption that had
   resulted in removing thousands of officers, thus “demonstrat[ing] that
   Honduras does not turn a blind eye to police corruption or to the harm that
   [Tabora Gutierrez] fears, being killed by MS-13.”
          Next, the IJ rejected Tabora Gutierrez’s argument that failure by the
   police and prosecutors to investigate the attacks on him showed that
   Honduran officials “would acquiesce in his torture by MS-13.” See Iruegas-
   Valdez, 846 F.3d at 812 (state action may be shown where torture is inflicted
   “with the consent or acquiescence of a public official or other person acting
   in an official capacity”) (citing 8 C.F.R. § 1208.18(a)(1)). The IJ found the
   failure to investigate did not show officials would acquiesce in his torture but
   instead reflected “the incomplete nature of the police report.” The IJ also
   found that Tabora Gutierrez’s “speculation” that officers would not protect
   him in the future from MS-13 was “insufficient to show state action.” While
   conceding Honduras had “made little progress” in reforming its institutions
   and curtailing gang violence, the IJ reasoned that “[t]he lack of resources to
   guarantee safety, while unfortunate, is not sufficient to establish Honduras’s
   acquiescence to the harm [Tabora Gutierrez] fears by MS-13.”
          Tabora Gutierrez appealed to the BIA, which declined to overturn the
   IJ’s decision. Specifically as to the CAT claim, the BIA did not disturb the
   IJ’s finding that Honduran officials were not likely to acquiesce in his torture
   by MS-13 if he were returned to Honduras. It reasoned that a CAT claim is
   not established merely by showing police have not apprehended the gang
   members who tortured him, nor even by showing officials lack the ability to
   protect him. See Tamara-Gomez v. Gonzales, 447 F.3d 343, 351 (5th Cir.



                                          7
Case: 19-60408      Document: 00515999865          Page: 8   Date Filed: 08/31/2021




                                    No. 19-60408


   2006). It also observed that “speculation that the police might not
   prevent . . . violence [by nongovernmental actors] is generally insufficient to
   prove government acquiescence, especially if there is evidence that the
   government prosecutes rogue or corrupt public officials.” See Garcia v.
   Holder, 756 F.3d 885, 892 (5th Cir. 2014).
          The BIA also considered the IJ’s findings regarding the failure of
   police to investigate the attacks against Tabora Gutierrez. The BIA did not
   see this as evidence that the officials either were complicit in or “willfully
   ignored” the attacks. Like the IJ, the BIA noted that Tabora Gutierrez “was
   unable to disclose the specific identity of any of his attackers” and so the
   police inaction did not show the police “bre[a]ched its duty to intervene to
   prevent such activity from reoccurring.” As to the officer who declined to
   note the attackers’ gang affiliation, the BIA reasoned that “the fact that a
   frightened police officer feared stating MS-13’s identity in a police report is
   insufficient to establish that the Honduran authorities had sufficient evidence
   to take action on his complaint, but were willfully blind by failing to do so.”
   The BIA therefore found “no clear error” in the IJ’s findings that Honduran
   officials had not acquiesced in his torture by MS-13 or “that any Honduran
   public official would specifically acquiesce to the MS-13 torturing him if he
   returns to Honduras.”
          Finally, the BIA agreed with the IJ that “the background information
   on Honduras” did not establish that officials “would more likely than not
   acquiesce to his torture.” While noting Honduras’s “often losing battle
   against the gangs” and the “regrettable” facts that authorities may not be
   able to protect Tabora Gutierrez, the BIA “note[d], as did the [IJ], that
   Honduras has taken steps to battle corruption among its public officials,”
   which “suggests that the Honduran government does not acquiesce to and is
   not willfully blind to gangs torturing its citizens.” The BIA emphasized that
   it “do[es] not ignore the [IJ’s] determination that [Tabora Gutierrez] has



                                         8
Case: 19-60408       Document: 00515999865             Page: 9      Date Filed: 08/31/2021




                                        No. 19-60408


   established that it is more likely than not that the MS-13 will torture him in
   Honduras.” Nonetheless, the BIA affirmed the IJ’s finding that such torture
   would not be “with the consent or acquiesce[nce] (including willful
   blindness) of a public official or other person acting in an official capacity.”
   The BIA therefore dismissed the appeal.
          Tabora Gutierrez timely appealed to our court, limited to his CAT
   claim. A panel granted his emergency motion for stay of removal pending
   appeal.
                                             II.
          We review the BIA’s decision as final agency action. Qorane v. Barr,
   919 F.3d 904, 909 & n.1 (5th Cir. 2019) (citing Castillo-Rodriguez v. INS, 929
   F.2d 181, 183 (5th Cir. 1991)). Our review considers the IJ’s reasoning only
   insofar as the BIA’s decision incorporated it. Id. at 909 n.1 (citing Chun v.
   INS, 40 F.3d 76, 78 (5th Cir. 1994) (per curiam)). We review the BIA’s legal
   conclusions de novo and its factual findings for substantial evidence. See Pena
   Oseguera v. Barr, 936 F.3d 239, 250 (5th Cir. 2019) (citation omitted).
   “Under substantial evidence review, we may not reverse the BIA’s factual
   determinations unless we find not only that the evidence supports a contrary
   conclusion, but that the evidence compels it.” Iruegas-Valdez, 846 F.3d at 810
   (citing Chun, 40 F.3d at 78).
                                            III.
           On appeal, Tabora Gutierrez raises two issues concerning his CAT
   claim. 2 First, he argues the BIA applied the wrong standard of review to the
   IJ’s acquiescence finding. Second, he argues alternatively that the evidence



          2
            He therefore has abandoned any grounds for contesting the denial of his asylum
   and withholding of removal claims. Cinel v. Connick, 15 F.3d 1338, 1345 (5th Cir. 1994).




                                              9
Case: 19-60408     Document: 00515999865            Page: 10    Date Filed: 08/31/2021




                                     No. 19-60408


   compels the conclusion that Honduran officials will acquiesce in his torture.
   We address each issue in turn after setting out the relevant law.
                                         A.
          The CAT protects an alien when “it is more likely than not that he . . .
   would be tortured if removed to the proposed country of removal.” 8 C.F.R.
   § 1208.16(c)(2). 3 “Torture” means “any act by which severe pain or
   suffering, whether physical or mental, is intentionally inflicted on a person”
   for specified purposes, including “intimidating or coercing him or her or a
   third person.” Id. § 1208.18(a)(1). Torture includes “prolonged mental harm
   caused by or resulting from . . . [t]he threat of imminent death.” Id.
   § 1208.18(a)(4)(iii).
          Importantly, the pain or suffering must be “inflicted by or at the
   instigation of or with the consent or acquiescence of a public official acting in
   an official capacity or other person acting in an official capacity.” Id.
   § 1208.18(a)(1). To “acquiesce,” the official must, “prior to the activity
   constituting torture, have awareness of such activity and thereafter breach
   his or her legal responsibility to intervene to prevent such activity.” Id.
   § 1208.18(a)(7). This “awareness requires a finding of either actual
   knowledge or willful blindness.” Ibid. The regulation discusses “willful
   blindness” at length:
          Willful blindness means that the public official . . . was aware
          of a high probability of activity constituting torture and
          deliberately avoided learning the truth; it is not enough that
          such public official . . . was mistaken, recklessly disregarded the
          truth, or negligently failed to inquire.


          3
             See Convention Against Torture and Other Cruel, Inhuman
   or Degrading Treatment or Punishment art. 3, opened for signature Dec. 10,
   1984, S. Treaty Doc. No. 100-20 (1988), 1465 U.N.T.S. 85, 114.




                                          10
Case: 19-60408     Document: 00515999865            Page: 11   Date Filed: 08/31/2021




                                     No. 19-60408


          In order for a public official to breach his or her legal
          responsibility to intervene to prevent activity constituting
          torture, the official must have been charged with preventing
          the activity as part of his or her duties and have failed to
          intervene.
          No person will be deemed to have breached a legal
          responsibility to intervene if such person is unable to intervene,
          or if the person intervenes but is unable to prevent the activity
          that constitutes torture.
   Ibid. (paragraph breaks added).
          The applicant bears the burden of proof that it is “more likely than
   not” he would be tortured upon removal, but he may meet that burden
   through his own credible testimony even without corroboration. Id.
   § 1208.16(c)(2). In assessing the likelihood of torture, “all evidence relevant
   to the possibility of future torture shall be considered,” including:
          (i) Evidence of past torture inflicted upon the applicant;
          (ii) Evidence that the applicant could relocate to a part of the
               country of removal where he or she is not likely to be
               tortured;
          (iii) Evidence of gross, flagrant or mass violations of human
                rights within the country of removal, where applicable; and
          (iv) Other relevant information regarding conditions in the
               country of removal.
   Id. § 1208.16(c)(3)(i)–(iv).
          To implement this regulatory scheme, we have set out a two-part
   analysis. An alien must show (1) “it more likely than not that [he] will be
   tortured upon return to his homeland”; and (2) “sufficient state action
   involved in that torture.” Iruegas-Valdez, 846 F.3d at 812 (citing Garcia, 756
   F.3d at 891); see also, e.g., Morales v. Sessions, 860 F.3d 812, 818 & n.28 (5th
   Cir. 2017); Tamara-Gomez, 447 F.3d at 350–51.




                                          11
Case: 19-60408     Document: 00515999865           Page: 12    Date Filed: 08/31/2021




                                    No. 19-60408


                                         B.
          Tabora Gutierrez first argues the BIA applied the wrong standard in
   reviewing the IJ’s finding that officials would not acquiesce in his torture.
   Citing out-of-circuit decisions, Tabora Gutierrez contends that this is a
   mixed question of law and fact and that the BIA should have reviewed the
   ultimate question of state acquiescence de novo instead of for clear error. See
   Cruz-Quintanilla v. Walker, 914 F.3d 884, 889–91 (4th Cir. 2019); Myrie v.
   Att’y Gen., 855 F.3d 509, 516–17 (3d Cir. 2017) (both treating
   “acquiescence” as a legal judgment reviewed by the BIA de novo).
          We lack jurisdiction to consider this argument. Tabora Gutierrez was
   required to exhaust the issue by raising it in a motion for reconsideration. See
   Avelar-Oliva v. Barr, 954 F.3d 757, 766 (5th Cir. 2020) (“Avelar-Oliva’s
   contention that the BIA misapplied the standard of review should have been
   presented to the BIA in a motion for reconsideration.”). At oral argument,
   Tabora Gutierrez’s counsel conceded reconsideration was not sought on this
   basis. O.A. Rec. at 2:20. Counsel countered that doing so was unnecessary
   because his BIA brief raised the issue. We disagree. Counsel could point only
   to the generic “standard of review” paragraph in that brief. O.A. Rec. at 5:45,
   6:45. That boilerplate did not make a “concrete statement before the BIA to
   which [Tabora Gutierrez] could reasonably tie his claims before this court.”
   Dale v. Holder, 610 F.3d 294 (5th Cir. 2010). His standard-of-review
   argument is “a wholly new ground for relief arising only as a consequence of
   some [claimed] error in the deportation proceedings,” one the BIA “never
   had a chance to consider.” Avelar-Oliva, 954 F.3d at 766 (quoting Dale, 610




                                         12
Case: 19-60408        Document: 00515999865               Page: 13       Date Filed: 08/31/2021




                                          No. 19-60408


   F.3d at 298–99) (brackets added). Because he failed to exhaust this argument,
   we cannot consider it. See ibid.; 8 U.S.C. § 1252(d)(1)). 4
                                                C.
           Alternatively, Tabora Gutierrez argues the evidence shows that
   officials would acquiesce in his torture if he were returned to Honduras. This
   argument faces a steep climb. We cannot reverse the BIA “unless we decide
   ‘not only that the evidence supports a contrary conclusion, but also that the
   evidence compels it.’” Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006)
   (quoting Zhao, 404 F.3d at 306); see also 8 U.S.C. § 1252(b)(4)(B) (agency’s
   “administrative findings of fact are conclusive unless any reasonable
   adjudicator would be compelled to conclude to the contrary”). While Tabora
   Gutierrez can point to some evidence supporting his argument, he fails to
   show the evidence as a whole compels a conclusion contrary to the BIA’s.
           Tabora Gutierrez contends the evidence compels finding officials
   were “willfully blind” to his victimization by MS-13 because they either
   failed to investigate, or refused to investigate, the attacks against him. See,
   e.g., Hakim v. Holder, 628 F.3d 151, 155 (5th Cir. 2010) (“We have held that
   the requisite ‘acquiescence’ [under the CAT] is satisfied by a government’s



           4
              We therefore do not address whether the issue is open in our circuit. The
   government argues it is not, because our cases treat state acquiescence as a fact question.
   There is support for that view. See, e.g., Gonzalez-Veliz v. Barr, 938 F.3d 219, 225 (5th Cir.
   2019); Morales-Morales v. Barr, 933 F.3d 456, 464–68 (5th Cir. 2019); Martinez Manzanares
   v. Barr, 925 F.3d 222, 228–29 (5th Cir. 2019); Ramirez-Mejia v. Lynch, 794 F.3d 485, 493–
   94 (5th Cir. 2015); Chen v. Gonzales, 470 F.3d 1131, 1142 (5th Cir. 2006); Ontunez-Tursios
   v. Ashcroft, 303 F.3d 341, 354–55 (5th Cir. 2002). But no decision of ours expressly
   addresses the issue, and we need not confront it. See Cruz-Quintanilla, 914 F.3d at 891
   (along with the Fourth, the Third Circuit is “the only other court of appeals to address this
   question”) (citing Myrie, 855 F.3d at 516–17). For similar reasons, we need not consider the
   Attorney General’s recent decision in Matter of R-A-F-, 27 I. & N. Dec. 778, 779–81 (A.G.
   2020), which adopts the Third and Fourth Circuits’ view on this issue.




                                                13
Case: 19-60408     Document: 00515999865            Page: 14    Date Filed: 08/31/2021




                                     No. 19-60408


   willful blindness of torturous activity.”) (citing Ontunez-Tursios v. Ashcroft,
   303 F.3d 341, 354 (5th Cir. 2002)). The BIA and the IJ could have drawn such
   an inference from the evidence. See 8 C.F.R. § 1208.18(a)(7) (willful
   blindness may be shown if an official was “charged with preventing the
   [torturous] activity as part of his or her duties and . . . failed to intervene”).
   But they did not. Instead, the BIA—agreeing with the IJ—found the police
   inaction was better explained by the fact that Tabora Gutierrez “was unable
   to disclose the specific identity of any of his attackers.” The BIA and the IJ
   thus interpreted the evidence, not to show the police “willfully ignored” the
   attacks or “bre[a]ched its duty” to prevent them, but rather to show the
   police “may not have been in possession of sufficient evidence to take further
   action.” Because the evidence does not compel a contrary conclusion, the
   IJ’s findings, which the BIA adopted, are “conclusive.” 8 U.S.C.
   § 1252(b)(4)(B).
          We take a similar view of evidence that local police told Tabora
   Gutierrez they “could not help [him]” and that he “should flee from the
   country.” The BIA concluded this evidence showed that the officials lacked
   the ability to protect Tabora Gutierrez, not that they would acquiesce in his
   torture. The evidence does not compel Tabora Gutierrez’s contrary view.
   Indeed, we have held that similar evidence did not compel a finding of
   government acquiescence in gang torture. See Ramirez-Mejia v. Lynch, 794
   F.3d 485, 494 (5th Cir. 2015) (evidence did not compel finding acquiescence
   where police “advised [claimant] to leave the country” after she received
   gang threats); see also, e.g., Martinez Manzanares v. Barr, 925 F.3d 222, 229
   (5th Cir. 2019) (“[A] government’s inability to protect its citizens does not
   amount to acquiescence [under the CAT].”) (citing Qorane v. Barr, 919 F.3d
   904, 911 (5th Cir. 2019)); Tamara-Gomez, 447 F.3d at 351 (concluding
   “neither the failure to apprehend the persons threatening the alien, nor the
   lack of financial resources to eradicate the threat or risk of torture




                                          14
Case: 19-60408     Document: 00515999865            Page: 15   Date Filed: 08/31/2021




                                     No. 19-60408


   constitute[s] sufficient state action for [CAT] purposes”); 8 C.F.R.
   § 1208.18(a)(7) (official does not breach a duty to intervene “if such person
   is unable to intervene, or if the person intervenes but is unable to prevent the
   activity that constitutes torture”).
          Tabora Gutierrez stresses the fact that a San Pedro Sula official
   declined to include in her report that his assailants were gang-affiliated,
   expressing fear that “they would get [her] at [her] house.” But the BIA and
   IJ declined to find this evidence showed the official would acquiesce in
   Tabora Gutierrez’s torture. Echoing the IJ’s finding, the BIA concluded “the
   fact that a frightened police officer feared stating MS-13’s identity in a police
   report is insufficient to establish that the Honduran authorities had sufficient
   evidence to take action on his complaint, but were willfully blind by failing to
   do so.” While the IJ and BIA could have made a different finding—namely,
   that the official’s fear of MS-13 meant she would turn a blind eye to Tabora
   Gutierrez’s torture—the evidence did not compel them to do so. See, e.g.,
   Martinez-Lopez v. Barr, 943 F.3d 766, 773 (5th Cir. 2019) (allegations of “the
   unwillingness of the Honduran police to investigate gang violence may weigh
   against the IJ’s conclusion, but they do not compel the opposite conclusion”)
   (cleaned up); Ramirez-Mejia, 794 F.3d at 494 (finding of acquiescence not
   compelled by evidence that “the police told [claimant] not to report her
   brother’s [gang-related] murder and ‘not to get involved with these
   people’”); Ontunez-Tursios, 303 F.3d at 354 (finding of acquiescence not
   compelled where evidence provided “at least some explanation” why
   government did not arrest third parties).
          Tabora Gutierrez also suggests the evidence of police inaction raises
   the “specter of overt police-gang collusion.” But the IJ and the BIA declined
   to find the evidence showed police complicity with MS-13 here. Moreover,
   both the IJ and the BIA properly took into account general evidence showing
   that, while Honduras suffers widespread police corruption, the country is



                                          15
Case: 19-60408      Document: 00515999865            Page: 16    Date Filed: 08/31/2021




                                      No. 19-60408


   nonetheless “taking meaningful steps to address these problems.” See also 8
   C.F.R. § 1208.16(c)(3)(iv) (court shall consider “all evidence relevant to the
   possibility of future torture,” including “[o]ther relevant information
   regarding conditions in the country of removal”); Chen, 470 F.3d at 1142
   (“Consideration of government efforts to combat corruption or abuse . . . is
   relevant to the willful blindness inquiry.”) (citing Tamara-Gomez, 447 F.3d
   at 351). The evidence does not compel the conclusion that complicit officials
   would acquiesce in Tabora Gutierrez’s torture by MS-13.
          Finally, Tabora Gutierrez argues the BIA erred by focusing only on
   high-level officials and ignoring lower-level officials. See, e.g., Iruegas-Valdez,
   846 F.3d at 813 (acquiescence may be shown by “the use of official authority
   by low-level officials, such a[s] police officers”) (citing Garcia, 756 F.3d at
   891–92). We disagree. The BIA and IJ each considered evidence of
   acquiescence as it related to both local and national officials. And, as
   discussed, the BIA and IJ both properly considered Honduras’s broader
   efforts to root out police corruption and combat gang violence in gauging the
   likelihood that officials would acquiesce in Tabora Gutierrez’s torture. See 8
   C.F.R. § 1208.16(c)(3)(iv); see also Martinez-Lopez, 943 F.3d at 772–73
   (“[A]lthough the record contains reports of some Honduran authorities
   working with gangs, those same reports indicate that the Honduran
   government is working to combat both corruption and gang violence.”)
   (citing Chen, 470 F.3d at 1142).
                                          IV.
          Anyone can see the awful situation Tabora Gutierrez is in. Like the
   BIA, “[w]e do not ignore the [IJ’s] determination that [Tabora Gutierrez]
   has established that it is more likely than not that the MS-13 [gang] will
   torture him in Honduras.” But the evidence does not compel the conclusion
   that this torture will occur with the consent or acquiescence of Honduran




                                           16
Case: 19-60408    Document: 00515999865           Page: 17   Date Filed: 08/31/2021




                                   No. 19-60408


   officials. We therefore cannot disturb the BIA’s decision dismissing his
   appeal. Nothing we say here prevents the government, as it suggested at oral
   argument, from assisting Tabora Gutierrez with a discretionary grant of
   deferred action to prevent his removal to Honduras. See O.A. Rec. at 44:55–
   45:30.
                                                             Petition DENIED.




                                        17
Case: 19-60408         Document: 00515999865                Page: 18       Date Filed: 08/31/2021




                                            No. 19-60408


   W. Eugene Davis, Circuit Judge, dissenting:
           I agree with the IJ, the BIA, and the majority that Tabora Gutierrez
   will likely be tortured by MS-13 gang members if returned to Honduras. But,
   I read the record to compel a conclusion that the torture will be with the
   acquiescence of a public official. I disagree with the majority’s conclusion to
   the contrary.
           The governing legal principles are not in dispute, stated simply. Under
   the governing regulations, if a police officer or other law enforcement official
   has knowledge that a citizen is being assaulted and seriously injured, that
   official has the legal duty to intervene to prevent that activity. 1 If an official
   who has knowledge of such activity deliberately avoids learning the truth,
   such conduct is considered willful blindness and satisfies the acquiescence
   requirement. 2




           1
             See 8 C.F.R. § 1208.18(a)(7) (“Acquiescence of a public official requires that the
   public official, prior to the activity constituting torture, have awareness of such activity and
   thereafter breach his or her legal responsibility to intervene to prevent such activity. Such
   awareness requires a finding of either actual knowledge or willful blindness. Willful
   blindness means that the public official acting in an official capacity or other person acting
   in an official capacity was aware of a high probability of activity constituting torture and
   deliberately avoided learning the truth; it is not enough that such public official acting in an
   official capacity or other person acting in an official capacity was mistaken, recklessly
   disregarded the truth, or negligently failed to inquire. In order for a public official to breach
   his or her legal responsibility to intervene to prevent activity constituting torture, the
   official must have been charged with preventing the activity as part of his or her duties and
   have failed to intervene. No person will be deemed to have breached a legal responsibility
   to intervene if such person is unable to intervene, or if the person intervenes but is unable
   to prevent the activity that constitutes torture.”).
           2
              Hakim v. Holder, 628 F.3d 151, 155 (5th Cir. 2012) (citing Ontunez-Tursios v.
   Ashcroft, 303 F.3d 341, 354 (5th Cir. 2002)).




                                                  18
Case: 19-60408     Document: 00515999865            Page: 19   Date Filed: 08/31/2021




                                     No. 19-60408


                                          A.
          Tabora Gutierrez pointed to numerous incidents to demonstrate that
   Honduran public officials had been willfully blind to the torture he suffered—
   and failed to intervene—thereby satisfying the “acquiescence” prong of
   CAT relief. The IJ and BIA credited Tabora Gutierrez’s testimony
   recounting several failures of the police to investigate or otherwise act on his
   reports of violent attacks by MS-13 gang members. He testified that the police
   had failed to act in 2014 after he reported being accosted and threatened by
   MS-13. Eventually, these encounters escalated and in September 2017,
   Tabora Gutierrez was severely beaten and hit with a broken glass bottle,
   which resulted in serious injuries and treatment at an emergency clinic.
   Tabora Gutierrez contended that this attack occurred because he had
   repeatedly refused to join MS-13, and the attackers badgered him about
   joining them as they beat him. Following the attack, Tabora Gutierrez said
   that he went to the police to press charges against the attackers, but the police
   did not investigate the attacks or take steps to arrest the individuals who had
   beaten him.
          The majority points to the IJ and BIA’s conclusion that the police
   inaction was better explained by the fact that Tabora Gutierrez “was unable
   to disclose the specific identity of any of his attackers.” But, this explanation
   for the officials’ failure to act makes no sense. This is a classic “blame the
   victim” excuse. Many if not most victims of gang attacks do not know the
   identity of their attackers. Petitioner told the police how he knew the
   attackers were MS-13 gang members. He cooperated fully with the police and
   told them everything he knew.
          In December 2017, Tabora Gutierrez alleged that he was again
   attacked by men he suspected were members of MS-13 based on their tattoos.
   The three men shot Tabora Gutierrez and his wife; Tabora Gutierrez was hit




                                          19
Case: 19-60408    Document: 00515999865           Page: 20   Date Filed: 08/31/2021




                                   No. 19-60408


   by three bullets and his wife by two bullets. Tabora Gutierrez and his wife
   were hospitalized for six days after the shooting, and Tabora Gutierrez
   reported the shooting to police departments in two different cities. The
   police officer in one of the cities told Tabora Gutierrez they could not help
   and even recommended that he flee the country; the police in the other city
   referred him to a prosecutor’s office to take his statement. However, when
   he went to the prosecutor’s office, the person who recorded his statement
   said she was concerned for her personal safety at the hands of MS-13 gang
   members. She told petitioner if she filed a report of a MS-13 attack, MS-13
   gang members would retaliate against her. She then failed to include in the
   report that petitioner’s attack was from MS-13 gang members. Tabora
   Gutierrez testified that the police never investigated the shooting. He
   asserted that when his aunt asked the police about the status of the
   investigation into his shooting, she was threatened by gang members,
   supporting his firm belief that the police never investigated and that they
   communicated with MS-13 members. All of this testimony was credited by
   the IJ and the BIA and acknowledged by the majority.
          The IJ also noted that Tabora Gutierrez established that there was
   nowhere within Honduras he could relocate to avoid torture by MS-13. The
   official country reports on Honduras reveal the corruption and inefficiency
   of the Honduran government and police, which the IJ summarized in his
   factual findings and the BIA acknowledged in its opinion. These materials
   show that MS-13 commits killings, extortion, kidnappings, and human
   trafficking, and intimidates the police, prosecutors, journalists, women, and
   human rights defenders.
          Moreover, the IJ recognized that the record showed that the
   Honduran government and police are “easily corruptible, inefficient, and
   incapable in every sense of confronting the gang” and that it was “widely
   known that MS 13 expansion is aided by the gang’s alliance with sectors of



                                        20
Case: 19-60408        Document: 00515999865              Page: 21       Date Filed: 08/31/2021




                                         No. 19-60408


   the local police forces.” The IJ further concluded that “[v]iolence is
   perpetuated not only by criminal groups, but also by agents of the state, such
   as the police and the military” and “[t]here were several reports that the
   government or its agents committed arbitrary or unlawful killings . . . during
   law enforcement operations or . . . other criminal activity by government
   agents.” The BIA also acknowledged that Honduran officials have been
   fighting a losing battle against gangs and therefore may be unable to offer
   Tabora Gutierrez protection from gangs. This is because, in many cases, it is
   the Honduran authorities themselves who are corrupt and complicit with the
   gangs in their illegal activities.
           In the face of this record, the majority affirmed the BIA’s finding that
   Tabora Gutierrez had failed to demonstrate the requisite governmental
   acquiescence to any torture he would experience upon his return to
   Honduras because “Honduras is not willfully blind to th[e] ‘endemic
   corruption’ and is taking meaningful steps to address these problems.” This
   finding was made despite the IJ’s seemingly inconsistent finding that the
   “Honduran government’s attempts at curtailing corruption and gang
   violence have been unsuccessful” as the reform efforts have made little
   progress.
                                               B.
           In sum, the IJ credited petitioner’s testimony that he was attacked by
   MS-13 on at least three occasions, and the police failed to investigate or
   otherwise intervene to protect him. No evidence was produced showing that
   the state actors had an acceptable reason (such as lack of resources) for
   refusing to do their duty. 3 The record supports two possible explanations for


           3
            Remember that only one of the police departments petitioner sought help from
   gave any explanation for its failure to act. That excuse was that petitioner did not provide
   “enough proof.” After petitioner reported that he and his wife had been shot by MS-13,




                                               21
Case: 19-60408           Document: 00515999865              Page: 22        Date Filed: 08/31/2021




                                            No. 19-60408


   the failure of four police departments and a prosecutor’s office to investigate
   and make some effort to intervene in petitioner’s torture by MS-13 gang
   members: The most likely is corruption, which the IJ found was widespread.
   Second was lack of will or courage to do their duty (supported by the
   representation of the prosecutor’s office). An officer who is corrupted by the
   torturer is effectively an aider and abettor of the torturer. 4 No one argues that
   this is a justification for failing to intervene. We have found no case
   supporting the majority’s apparent conclusion that lack of will or courage by
   an officer is an acceptable reason for the officer’s failure to intervene.
           Moreover, the cases that the majority cites in support of its conclusion
   are easily distinguishable from the case at hand. In Ramirez-Mejia v. Lynch, 5
   the petitioner was found ineligible for CAT relief because unlike the instant
   case, the petitioner failed to prove he more likely than not would be tortured
   if removed. The court also found that the police arrested one of the gang
   members and insisted that the petitioner file a complaint against him. 6 In
   Martinez Manzanares v. Barr, 7 the petitioner did not meet CAT eligibility



   one police department referred him to a prosecutor. The other did nothing, and gave no
   excuse for its inaction.
           4
               A “rogue” police officer who is a participant in the torture “satis[ies] CAT’s
   requirement that a public official acquiesce in the torture, even if [higher government
   officials] . . . would not similarly acquiesce.” Rodriguez-Molinero v. Lynch, 808 F.3d 1134,
   1139 (7th Cir. 2015); see also Mendoza-Sanchez v. Lynch, 808 F.3d 1182, 1185 (7th Cir. 2015)
   (stating that it does not “matter if the police officers who will torture [the petitioner] if he’s
   forced to return to Mexico are rogue officers individually compensated by [a gang member]
   to engage in isolated incidents of retaliatory brutality, rather than evidence of a broader
   pattern of governmental acquiescence in torture”) (internal quotation marks and citation
   omitted).
           5
               794 F.3d 485, 487, 494 (5th Cir. 2015).
           6
               Id. at 494.
           7
               925 F.3d 222, 224, 228 (5th Cir. 2019).




                                                  22
Case: 19-60408         Document: 00515999865               Page: 23   Date Filed: 08/31/2021




                                          No. 19-60408


   because he suffered no past torture and did not ever report the threats he
   allegedly received to the police. The court also found that the police arrested
   and intended to prosecute the petitioner’s primary torturer. 8 Finally, in
   Tamara-Gomez v. Gonzales, 9 the petitioner failed to show government
   acquiescence because the government allowed the petitioner to live on a
   military base for his protection from FARC, a terrorist guerilla group, and
   found that “the Columbian government . . . [was] fully engaged in opposition
   to FARC.”
          If the egregious facts in this case are not sufficient to support a finding
   of public-official acquiescence, CAT relief will be a dead letter to most if not
   all individuals who live in countries where the police are corrupt or simply do
   not have the will or courage to protect them from brutal gang attacks. I
   therefore respectfully dissent.




          8
              Id. at 229.
          9
              447 F.3d 343, 346, 351-52 (5th Cir. 2006).




                                                23